Timothy M. Ryan, Bar No. 178059
Andrew J. Mase, Bar No. 300680
Michael W. Stoltzman Jr., Bar No. 263423
THE RYAN FIRM
A Professional Corporation
30 Corporate Park, Suite 310
Irvine, CA 92606
Telephone (949) 263-1800; Fax (949) 872-2211
Attorneys for Defendant Federal National Mortgage Association (erroneously sued as
Federal National Mortgage Association, Inc.)


                           UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF CALIFORNIA


 JOHN VODONICK,                           )   CASE NO.: 2:15-cv-00539-JAM-EFB
                                          )   Date Action Filed: March 10, 2015
              Plaintiff,                  )
                                          )   Assigned to: Judge John A. Mendez
 vs.                                      )
                                          )   STIPULATION FOR AMENDMENTS
 FEDERAL NATIONAL                         )   TO SCHEDULING ORDER; ORDER
 MORTGAGE ASSOCIATION, INC.,              )
 a federally chartered corporation, all   )   Trial Date:   None set.
 persons claiming any right, title or     )
 interest in certain real property; and   )
 DOES 1 through 50, inclusive,            )
                                          )
              Defendants.                 )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                              1
                                     [Proposed] Order
        PLEASE TAKE NOTICE that the parties have agreed, by and through their
respective counsel, to various amendments to the Court’s Scheduling Order. As a result,
the parties stipulate as follows:


                                         RECITALS
        WHEREAS, on June 24, 2019, the Court issued a scheduling order, which set the
following deadlines and hearing dates: (1) February 25, 2020: deadline to file dispositive
motions; (2) March 24, 2020, at 1:30 p.m.: hearing date for all dispositive motions; (3)
April 24, 2020: deadline to file joint trial statement; (4) May 1, 2020, at 11:00 a.m.: final
pre-trial conference; and (5) June 15, 2020 at 9:00 a.m.: jury trial.
        WHEREAS, since the Court issued its initial scheduling order, various issues have
arisen, which necessitates modifications to the scheduling order.
                                      STIPULATION
        IT IS HEREBY STIPULATED AND AGREED that the scheduling order may be
amended to provide for the following modified deadlines and hearing dates: (1) April 7,
2020: deadline to file dispositive motions; (2) May 5, 2020, at 1:30 p.m.: hearing date for
all dispositive motions; (3) July 24, 2020: deadline to file joint trial statement; (4) July 31,
2020, at 10:00 a.m.: final pre-trial conference; and (5) September 14, 2020 at 9:00 a.m.:
jury trial.
        IT IS SO STIPULATED.


 DATED: February 10, 2020                          THE RYAN FIRM
                                                   A Professional Corporation

                                                   By:       /S/ Michael W. Stoltzman Jr.
                                                         TIMOTHY M. RYAN
                                                         ANDREW J. MASE
                                                         MICHAEL W. STOLTZMAN JR.
                                                         Attorneys for Defendant Federal
                                                         National Mortgage Association
                                                         (erroneously sued as Federal National
                                                         Mortgage Association, Inc.)
                                               2
                                        [Proposed] Order
 DATED: February 10, 2020                         VODONICK LAW FIRM




                                                  By:      /S/ E. John Vodonick
                                                        E. JOHN VODONICK


                                          ORDER
       The Court, having reviewed the stipulation of the parties hereto, by and through
their counsel of record, and good cause appearing therefore, orders as follows:


       IT IS HEREBY ORDERED that the scheduling order is amended to provide for
the following modified deadlines and hearing dates: (1) April 7, 2020: deadline to file
dispositive motions; (2) May 5, 2020, at 1:30 p.m.: hearing date for all dispositive motions;
(3) July 24, 2020: deadline to file joint trial statement; (4) July 31, 2020, at 10:00 a.m.:
final pre-trial conference; and (5) September 14, 2020 at 9:00 a.m.: jury trial.
       IT IS SO ORDERED.


DATED: 2/10/2020                   /s/ John A. Mendez________________
                                   JUDGE OF THE DISTRICT COURT




                                              3
                                       [Proposed] Order
